ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 8 March 2022 for the application filed 14 October 2021 which claims priority to PCT/US2020/041018 filed 7 July 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 8 March 2022, with respect to claims 1-7, 9-17, and 19-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-7, 9-17, and 19-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a passageway, located substantially between the blended wing body and the at least one fan, fluidically connecting the at least one bypass intake duct with the at least one bypass exhaust duct and configured to direct the boundary layer air from the at least one bypass intake duct to the at least one bypass exhaust duct; a second bypass intake duct configured to receive second boundary layer air from a bottom surface of the blended wing body; a second bypass exhaust duct located proximate to the fan exhaust of the at least one fan; and a second passageway fluidically connecting the second bypass intake duct with the second bypass exhaust duct and configured to direct the second boundary layer air from the second bypass intake duct to the second bypass exhaust duct” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-7 and 9-10 depend from claim 1 and are therefore also found allowable.
Regarding Claim 11, the prior art of record fails to disclose or teach “fluidically connecting, by a passageway located substantially between the blended wing body and the at least one engine, the at least one bypass intake duct with at least one bypass exhaust duct located proximate to a fan exhaust of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                           9 March 2022